           Case 1:15-cr-00454-GHW Document 168 Filed USDC        03/16/21
                                                                        SDNY Page 1 of 2
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT                                     DATE FILED: 3/16/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :
                                                               :  1:15-cr-454-GHW-3
                                                               :
 MAURICE BARNES,                                               :        ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

       Maurice Barnes pleaded guilty pursuant to a plea agreement to a two count superseding

indictment. Count One charged Mr. Barnes with conspiracy to commit Hobbs Act robbery in

violation of 18 U.S.C. § 1951. Count Two charged him with possession of a firearm in violation of

18 U.S.C. § 924(c). The “crime of violence” underlying the second charge was the Hobbs Act

robbery conspiracy charged in Count One. Dkt. No. 111. On August 30, 2017, the Court

sentenced Maurice Barnes following his guilty plea, principally to 96 months imprisonment. Dkt.

No. 139.

       On June 23, 2020, Defendant filed a motion to vacate his conviction with respect to Count

Two under 28 U.S.C. § 2255. Dkt. No. 146. As the basis for the application, Defendant’s motion

pointed to United States v. Davis, 139 S. Ct. 2319 (2019), in which the Supreme Court held that the

residual clause of 18 U.S.C. § 924(c) was unconstitutionally vague. The Government agreed that

vacatur of Mr. Barnes’ conviction under 18 U.S.C. § 924(c) was mandated by the Court’s decision in

Davis. Dkt. No. 149. As the Court stated on the record during the hearing held on March 16, 2021,

Mr. Barnes’ application to vacate his conviction under 18 U.S.C. § 924(c) is granted; his conviction

for that offense in this case is VACATED.
         Case 1:15-cr-00454-GHW Document 168 Filed 03/16/21 Page 2 of 2



        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 146 in this

matter. The Clerk of Court is also directed to post this order in the related civil matter at 1:20-cv-

4871 and to close that case.

        SO ORDERED.

Dated: March 16, 2021                                   __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
